Citation Nr: 0402703	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for plantar warts and calluses of both feet status 
post osteotomy of the right 5tth metatarsal bone and hallux 
valgum of the 1st metatarsal joint bilaterally with 
degenerative changes.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for limitation of motion of the right ankle. 

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for limitation of motion of the left ankle. 



WITTNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from January 1977 to April 
1977 and from May 1978 to June 1978.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied entitlement to a 
disability evaluation in excess of 50 percent for plantar 
warts and calluses of the feet.  The February 2001 rating 
decision granted service connection for limitation of motion 
of the left ankle and assigned a zero percent disability 
evaluation from December 7, 2000.  Service connection was 
granted for limitation of motion of the right ankle and a 10 
percent evaluation was assigned from December 7, 2000.  



REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  VA has also adopted a requirement 
that it inform the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  

After having carefully reviewed the record, the Board finds 
that the veteran has not been provided with the notice 
required by the VCAA for the claims currently on appeal.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

At the hearing before the Board in July 2003, the veteran 
indicated that his bilateral foot disability and his 
bilateral ankle disability have increased in severity since 
the last VA examination in December 2000.  The veteran 
indicated that his ankles have worsened and he was not able 
to move his ankles as much as before.  The veteran stated 
that he had been able to self-treat himself, but his ankles 
had gotten so bad, that he could no longer self treat.  The 
veteran also indicated that his plantar warts had increased 
in severity.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  Thus, the Board finds that another examination 
is necessary to determine the current severity of the 
veteran's foot and ankle disabilities.   

Accordingly, this case is remanded for the following action: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the plantar warts and 
calluses of both feet and the ankle 
disabilities.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination and the examiner should 
indicate in the examination report or in 
an addendum that the claims folder was 
reviewed.  The examiner should provide 
the range of motion of the left and right 
ankles and indicate whether the 
limitation of motion of the ankles is 
marked or moderate.  The examiner should 
provide a medical opinion as to whether 
the veteran has any actual remaining 
function in the feet due to the service-
connected plantar warts and calluses and 
degenerative changes other than that 
which would be equally well served by 
amputation at the site of election with a 
prosthesis in place.  All tests deemed to 
be necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.

3.  When the RO is satisfied that the 
record is complete, the RO should 
readjudicate the claims.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran.  The case 
should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




